Citation Nr: 0213531	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee surgery.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1995 decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO), which 
granted service connection for a left knee disability and 
assigned it a noncompensable evaluation.  

By May 1996 rating decision, the RO increased the rating to 
10 percent for the veteran's left knee disability.  By August 
1997 rating decision, the RO increased the veteran's 
evaluation to 20 percent.  In May 2002, the RO granted a 
separate rating of 10 percent for left knee degenerative 
joint disease with limitation of motion.  Although each 
increase represents a grant of benefits, awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this case continues before the Board.  

In this appeal, the veteran indicated that he did not wish to 
be afforded a personal hearing before a Member of the Board 
either at the RO or via video teleconference.  See 38 C.F.R. 
§ 20.704(e) (2001).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDINGS OF FACT

1.  The veteran's residuals of left knee surgery are 
manifested by no more than mild instability, occasional 
swelling, crepitus, and pain, and early morning stiffness.

2.  The veteran's left knee degenerative joint disease with 
limitation of motion is demonstrated by no more than mild 
manifestations of the foregoing.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of left knee surgery have not been met.  
38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent for left knee degenerative joint disease with 
limitation of motion have not been met.  38 U.S.C. §§ 1155, 
5107 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran, 
moreover, has been accorded ample opportunity to present 
evidence and argument on his behalf.  Further, he has been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

The veteran sustained a left knee injury in service.  April 
1978 private medical records indicated that the veteran 
underwent an arthroscopy of the left knee with removal of a 
fractured medial meniscus.  

A June 1990 X-ray study reflected mild left knee degenerative 
changes.

February 1991 private medical records indicated that the 
veteran had good quadriceps development and that his left 
knee range of motion was from zero-120 degrees.  There was no 
effusion or tenderness.  

In April 1991, he underwent an arthroscopic evaluation and 
extraarticular reconstruction of the anterior cruciate 
ligament (ACL) of the left knee.  The postoperative diagnosis 
was deficient left knee ACL with a degenerative tear of the 
lateral meniscus.

January 1992 private medical records reflected that the 
veteran was satisfied with the results of his left knee 
surgery and that his grade three instability had markedly 
improved.  

In June 1994, the veteran filed a claim of service connection 
for a left knee disability due to an injury that occurred in 
service.

As noted above, by May 1995 decision, the RO granted service 
connection for a left knee disability and assigned it a 
noncompensable evaluation.  

June 1995 private medical records indicated that the veteran 
complained of occasional swelling a giving way.  X-ray study 
evidence showed very mild left knee degenerative arthritis.  
The examiner diagnosed mild chronic ACL instability related 
to an in-service injury in 1969 and subsequent surgeries.

On February 1996 VA medical examination, the examiner 
indicated that the veteran was status post a left knee 
removal of the medial meniscus, torn lateral meniscus, and an 
ACL repair.  He underwent reconstructive surgery in April 
1991.  In 1994, he slipped on ice.  Since that time, he 
reported more severe left knee symptomatology, to include 
stiffness, aching in the morning, and discomfort with 550-
pound leg presses.  He denied locking or swelling.  He 
reported buckling when he did not wear a knee brace.  
Symptoms were also aggravated by cross country skiing, 
running, and volleyball.  He suffered knee pain for several 
hours every day following exercise and lower body weight 
lifting.  On objective examination, the examiner noted a well 
healed scars on the left knee.  There was no evidence of 
edema, erythema, or joint effusion.  His lateral collateral 
ligaments were intact, and there was no evidence of 
chondromalacia of the patella.  Range of motion was from 
zero-140 degrees, and he was able to squat and rise to a 
standing position normally.  

By May 1996 rating decision, the RO granted an evaluation of 
10 percent for the veteran's left knee disability.

In a June 1996 written statement, the veteran indicated that 
he experienced daily left knee discomfort even in the absence 
of exercise.  He reported buckling and pain.

A July 1997 lay statement indicated that the writer knew the 
veteran since 1980 and that since that time, the veteran had 
continuous problems with his left knee.  The veteran required 
a knee brace during strenuous activity.  

By August 1997 rating decision, the RO granted a 20 percent 
evaluation for the veteran's left knee disability.

On February 1999 VA medical examination, the veteran 
complained of increased aching in the left knee joint over 
the previous three years.  He reported daily aching with 
initial weightbearing.  He wore a brace when walking around 
construction sites.  His symptoms were aggravated when 
walking on uneven ground.  He denied locking and swelling, 
but he reported buckling approximately twice a month.  He 
gave up running and cross-country skiing.  He was able to 
ride a bicycle with one week of post activity soreness.  He 
had a well-healed scar on the left knee and range of motion 
was from zero to 140 degrees.  There was no evidence of 
chondromalacia of the patella.  He was able to squat and rise 
repetitively with increasing crepitance, but no evidence of 
fatigability, weakened movement, incoordination, functional 
loss of range of motion, or pain.  

On March 2000 VA medical examination, the examiner indicated 
that "at baseline" the veteran remained asymptomatic.  He 
had flare-ups with stiffness in the morning on a daily basis.  
The stiffness improved over the course of the day with 
exertion.  He also had flare-ups with pain, swelling, and 
instability approximately three times a year with symptoms 
lasting from seven to 10 days.  The precipitating factors 
included exertion with twisting motions.  The examiner noted 
a scar on the left knee.  There was no evidence of bony or 
soft tissue abnormalities.  Also, he did not suffer erythema, 
swelling, warmth, or tenderness.  There was no significant 
crepitation.  He had dramatic medial and lateral ligament 
instability but no step-off.  Range of motion was from zero-
130 degrees with pain at 130 degrees.  On repetitive 
exercise, he developed audible crepitus, pain, and weakness.  
With symptoms, range of motion was from zero-85 degrees.  The 
examiner diagnosed a history of left knee injury and medial 
and lateral meniscal tear and ACL injury, status post 
surgery, now with severe strain and moderate degenerative 
joint disease.

A handwritten note appended to the foregoing examination 
report dated January 2001 indicated that left knee laxity and 
instability was mild.

By May 2002 rating decision, the RO granted a separate 10 
percent evaluation for degenerative joint disease of the left 
knee with limitation of motion.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).

Analysis

The veteran's knee disability resulting from residuals of 
left knee surgery is currently rated 20 percent disabling 
under Code 5257.  38 C.F.R. § 4.71a (2001).  Left knee 
degenerative joint disease with limitation of motion is 
currently rated 10 percent disabling under Code 5010-5260.  
Id.  See also 38 C.F.R. § 4.20 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5003 
(2001).  Where the limitation of motion of the specified 
joint(s) is noncompensable under the appropriate codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  Id.  

Code 5010 applies to traumatic arthritis and provides that 
such is evaluated based on limitation of motion of the 
affected part, like degenerative arthritis.  38 C.F.R. § 
4.71a; See also 38 C.F.R. § 4.71a, Code 5003.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable codes, a rating of 10 
percent is warranted where arthritis is shown by X-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  Id.

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  38 
C.F.R. § 4.71a, Code 5256 (2001).  

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
the impairment is slight; where there is moderate knee 
impairment, a 20 percent rating is warranted; and where there 
is severe knee impairment, a 30 percent evaluation is 
assignable.  Code 5257 (2001).

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5258 (2001).  
Removal of semilunar cartilage, symptomatic, warrants a 10 
percent rating.  Code 5259 (2001).

Under Code 5260, where flexion of the leg is limited to 60 
degrees, a zero percent rating is assignable.  Where there is 
flexion limited to 45 degrees, a 10 evaluation is for 
assignment.  Limited flexion of 30 degrees warrants a 20 
percent rating and a limitation of flexion to 15 degrees 
warrants a 30 percent rating.  

Under Code 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable; where extension is limited to 
15 degrees, a 20 percent rating is assignable; where 
extension is limited to 10 degrees, a 10 percent rating is 
assignable; and where extension is limited to 5 degrees, a 
zero percent rating is for assignment.  38 C.F.R. § 4.71a 
(2001).

As well, in VAOPGCPREC 23-97 (Jul. 1, 1997), the VA General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  Moreover, under VAOPGCPREC 9-98 
(Aug. 14, 1998), even if the veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, separate 
evaluations could be assigned if there was evidence of a full 
range of motion "inhibited by pain."

Applying the facts of this case to the criteria set forth 
above, an evaluation under Code 5256 pertaining to ankylosis 
is not warranted.  The veteran has not claimed and the 
evidence has not shown ankylosis.  Thus, a rating under Code 
5256 is not justified.  See Massey, supra.  Similarly, an 
evaluation under Code 5261 pertaining to limitation of 
extension is not warranted because the evidence indicates 
that the veteran is capable of full left knee extension.  Id.

An evaluation of 30 percent under Code 5257 is not warranted.  
Knee impairment has not been characterized as severe.  Most 
recently, a VA examiner opined that the veteran's left knee 
symptomatology was mild.  In any event, left knee 
symptomatology is not consistent, and pain, swelling, as well 
as other manifestations of left knee disability wax and wane.  
In the absence of severe left knee symptomatology, an 
evaluation of 30 percent under Code 5257 must be denied.  The 
Board notes that simultaneous evaluations under Code 5257 and 
either Code 5258 or Code 5259 would amount to prohibited 
pyramiding in this instance, and the veteran cannot be 
compensated for the same symptomatology twice.  See 38 C.F.R. 
§ 4.14; Esteban, supra; Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Under Code 5260 pertaining to limitation of left knee 
flexion, the veteran would not be entitled to a compensable 
evaluation.  However, because X-ray evidence has 
unequivocally demonstrated left knee arthritis, a 10 percent 
evaluation is warranted under either Code 5003 or Code 5010.  
38 C.F.R. § 4.71a.  That is the maximum evaluation available 
to the veteran for left knee arthritis with limitation of 
motion.  Thus, an increased rating is not warranted with 
respect to this matter.  See VAOPGCPREC 23-97 (Jul. 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of DeLuca, supra.  The provisions of 
38 C.F.R. § 4.59 have also been considered.  In that regard, 
the veteran has complained of pain, fatigability, and left 
knee flare-ups.  The Board recognizes that clinicians have 
noted the presence of pain on left knee motion, as well as 
occasional weakness and the like.  However, the Board finds 
that an additional evaluation for pain and limitation of 
function under these codes is not appropriate in this 
instance.  The veteran has already been compensated for 
"other impairment of the knee" under Code 7257.  He has 
also been granted an additional 10 percent for degenerative 
arthritis of the left knee with limitation of motion under 
Code 5010-5260.  Thus, he has already been compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The rating schedule may not be employed 
as a vehicle for compensating a claimant twice for the same 
symptomatology; such a result would overcompensate him for 
actual impairment of earning capacity.  38 U.S.C. § 1155; 38 
C.F.R. § 4.14; Esteban, supra.

The evidence has indicated scars about the left knee pursuant 
the left knee surgeries.  Scarring is a separate and distinct 
manifestation that is ratable under differing codes, no bar 
to the assignment of a separate rating is found.  Id.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left knee scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating is assignable under Code 7803.  38 C.F.R. § 4.118 
(2001).  Similarly, evidence that the scarring is tender or 
painful on objective demonstration is lacking, and, thus, a 
compensable rating under Code 7804 is not in order.  Id.  
Lastly, it is not shown by recent examination or record of 
treatment that the veteran's left knee scarring is productive 
of any limitation of function of the left knee or leg, as 
required by Code 7805.  That being the case, it is concluded 
that a preponderance of the evidence shows that the healed 
scarring over the veteran's left knee area is not of such a 
nature or severity as to warrant the assignment of a separate 
compensable schedular evaluation.

As evident from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2001) whether or not raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of left knee disability not contemplated in the currently 
assigned 10 and 20 percent ratings permitted under the 
Schedule.

In reaching this decision, the Board has considered whether 
an extraschedular evaluation with regard to his service-
connected disability is warranted.  38 C.F.R. 3.321(b)(1) 
(2001).  However, there is no evidence to show marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disabilities and 
he has made no assertions to that effect.  Thus, an 
extraschedular rating may be unwarranted in this case.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for residuals of left 
knee surgery is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee with limitation of motion is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

